Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142917                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  BARBARA CONVERSE, Guardian and                                                                            Brian K. Zahra,
  Conservator of CATHERINE CURTIS,                                                                                     Justices
  a legally incapacitated person,
                Plaintiff-Appellant,
  v                                                                  SC: 142917
                                                                     COA: 293303
  AUTO CLUB GROUP INSURANCE,                                         Calhoun CC: 2005-004426-NO
  COMPANY
             Defendant-Appellee.
  ____________________________________/

         On order of the Court, the application for leave to appeal the March 3, 2011
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Joseph v ACIA (Docket No. 142615) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
           h0829                                                                Clerk